[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS
                                                      FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                   JAN 08 2008
                           No. 07-11613        THOMAS K. KAHN
                                                     CLERK
                        Non-Argument Calendar
                      ________________________

                   D. C. Docket No. 06-00176-CR-CG

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

OTTO DAVION THOMPSON,
a.k.a. Ot,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                           (January 8, 2008)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges

PER CURIAM:
      F. Luke Coley, Jr., appointed counsel for Otto Davion Thompson, has filed a

motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the record confirms counsel’s assessment of the relative merits of any

potential issues for appeal. Because the record reveals no issues of arguable merit,

we GRANT counsel’s motion to withdraw and AFFIRM Thompson’s conviction

and sentence.




                                          2